         Case 1:19-cv-12244-LTS Document 47 Filed 05/15/20 Page 1 of 14



                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS

                                             )
Anthony Alenci,                              )
                                             )
       Plaintiff,                            )
                                             )
v.                                           )       Civil No. 19-12244-LTS
                                             )
Hometown American Management, LLC            )
et al.,                                      )
                                             )
       Defendants.                           )
                                             )

             ORDER ON DEFENDANTS’ MOTION TO DISMISS (DOC. NO. 15)

                                          May 15, 2020

SOROKIN, J.

       On November 1, 2019 Anthony Alenci filed a six-count First Amended Complaint

(“Complaint”) on behalf of himself and a proposed class composed of similarly situated residents

of the manufactured housing community in which Alenci lives. Doc. No. 9. The Complaint

alleges that the defendants, Hometown American Management, LLC and its affiliates

(collectively, “Hometown”), charged Alenci and other residents of the community for water in

violation of various laws as well as the governing contract. Id. ¶¶ 25-28. Hometown moved to

dismiss the Complaint in its entirety. Doc. No. 15. Alenci opposed the motion and cross-moved

for partial summary judgment. Doc. No. 21. Hometown and Alenci then submitted reply and sur-

reply briefs, respectively, regarding only the motion to dismiss. Doc. Nos. 26, 32. Briefing on the

cross-motion for summary judgment awaits further order of the Court. Doc. No. 40. The Court

heard oral argument on the motion to dismiss on May 6, 2020, Doc. No. 39, and received

supplemental post-argument submissions from the parties, Doc. Nos. 44-46.
            Case 1:19-cv-12244-LTS Document 47 Filed 05/15/20 Page 2 of 14



          For the reasons set forth below, the Court ALLOWS Hometown’s motion and

DISMISSES the Complaint.

I.        BACKGROUND 1

          Alenci resides at Oak Point, a manufactured housing community in Middleborough,

Massachusetts for individuals who are at least fifty-five years old. Doc. No. 9 ¶¶ 2-3, 7.

Hometown owns and operates Oak Point. Id. ¶¶ 3, 4. Alenci owns his manufactured home, as do

the other residents of Oak Point, but he, like the other residents, rents his home site from

Hometown pursuant to a written agreement. Id. ¶ 10.

          The written agreement requires each resident to pay monthly rent for the home site, and it

“separately requires each resident to pay for all utilities and utility services which are separately

metered at the [h]ome [s]ite.” Id. ¶ 11. In addition, the written agreement obligates Hometown to

maintain lawns and landscaping at the home sites and in other community spaces. Id. ¶¶ 12, 43.

          The water at Oak Point is metered individually at each home site, and the Town of

Middleborough bills Alenci and the other residents directly and individually for water usage. Id.

¶¶ 15-17. As a result of this arrangement, Oak Point residents are subject to late fees imposed by

the Town of Middleborough, and residents allegedly pay for water used by lawn irrigation

systems installed at each home site. Id. ¶¶ 19-20. Alenci’s claims in this action challenge the

legality of this method of water supply, which has been in place for decades. Id. ¶¶ 18, 25-67.

II.       LEGAL STANDARDS

          To survive a motion to dismiss under Rule 12(b)(6), a complaint must contain sufficient

factual allegations to “state a claim to relief that is plausible on its face.” Ashcroft v. Iqbal, 556

U.S. 662, 678 (2009). In evaluating a pleading under this standard, a court must accept all factual



1
     The Court draws these facts from the non-conclusory allegations set forth in the Complaint.
                                                   2
         Case 1:19-cv-12244-LTS Document 47 Filed 05/15/20 Page 3 of 14



allegations in the complaint as true and draw all reasonable inferences in the plaintiff’s favor.

Watterson v. Page, 987 F.2d 1, 3 (1st Cir. 1993). A court need not credit bald assertions or empty

conclusions. Guilfoile v. Shields, 913 F.3d 178, 186 (1st Cir. 2019). To that end, “threadbare

recitals of the elements of a cause of action, supported by mere conclusory evidence, do not

suffice” to survive a motion to dismiss. Iqbal, 556 U.S. at 678. Dismissal is appropriate where

the complaint does not set forth factual allegations, either direct or inferential, respecting each

element necessary for recovery under some actionable legal theory. Guilfoile, 913 F.3d at 186

(quoting U.S. ex rel. Hutcheson v. Blackstone Med., Inc., 647 F.3d 377, 384 (1st Cir. 2011)).

III.   DISCUSSION

       Alenci’s Complaint alleges six claims: Count I asserts that Massachusetts law requires

Hometown to supply and to pay for water for all Oak Point residents; Count II asserts that

Hometown’s water metering practices violate the Massachusetts Consumer Protection Statute

(“Chapter 93A”); Count III asserts that Hometown’s water metering practices breach the written

agreement governing the relationship between Hometown and all Oak Point residents; Count IV

asserts that a Massachusetts statute governing landlords’ responsibility to provide water to

tenants prohibits Hometown’s metering and fee practices; Count V asserts that Hometown is

unjustly enriched by its failure to pay for residents’ water; and Count VI asserts Alenci is entitled

to injunctive relief. Doc. No. 9 ¶¶ 24-67.

       As explained below, none of Alenci’s claims survive a Rule 12(b)(6) analysis.

       A.      Hometown is Not Required by Law to Supply and Pay for Water

       Alenci suggests two sources for Hometown’s obligation to pay for water supplied to the

home sites: the Massachusetts Sanitary Code, and the regulations promulgated under the

Massachusetts Manufactured Housing Act (“MHA”). According to Alenci, both the Sanitary



                                                  3
           Case 1:19-cv-12244-LTS Document 47 Filed 05/15/20 Page 4 of 14



Code and the MHA regulations require Hometown to both provide water to its residents and pay

for it.

          The MHA governs the unique relationship between manufactured housing park operators

and their residents. See generally Mass. Gen. Laws ch. 140, §§ 32A-32S. It has been amended

several times since the earliest version of it was enacted in 1939, including in 1993, when the

Commonwealth vested in its Attorney General authority to promulgate regulations deemed

necessary for the MHA’s enforcement. See Craw v. Hometown Am., LLC, No. 18-cv-12149,

2019 WL 1298588, at *3 (D. Mass. Mar. 21, 2019) (citing Mass. Gen. Laws ch. 140 § 32S, 1993

Mass. Acts 145). In 1996, the Attorney General issued regulations which, in relevant part,

remain unchanged today. Id.; see Office of the Att’y Gen. of Mass., The Attorney General’s

Guide to Manufactured Housing Community Law (2017) [hereinafter “AG Guide”]. 2 The MHA

regulations work in tandem with the Sanitary Code, which predated the regulations by two

decades, and clarify which aspects of the Sanitary Code apply in the context of manufactured

housing communities. See Craw, 2019 WL 1298588, at *3, *8-9; see also, e.g., AG Guide at 21,

46, 49-50 (noting instances where the Sanitary Code applies to manufactured housing).

          The MHA regulations require “an operator [of a manufactured housing community to]

supply and pay for . . . a supply of potable water sufficient in quantity and pressure to meet the

ordinary needs of the residents, connected with a public water supply system” for “each

manufactured home site.” 940 Mass. Code Regs. 10.05(4)(b)(1) (2020). This regulatory

requirement mirrors the obligation imposed by the Sanitary Code on owners of such

communities to supply potable water. 105 Mass. Code Regs. 410.180; see 105 Mass. Code Regs.



2
 The AG Guide is available in .pdf form on the Commonwealth’s website, at
http://www.mass.gov/files/documents/2017/11/13/MHC%20Guidebook%20%28Nov%202017%
29.pdf (last visited May 13, 2020).
                                                 4
         Case 1:19-cv-12244-LTS Document 47 Filed 05/15/20 Page 5 of 14



410.020 (defining “owner” to include owners and operators of “mobile home park[s]”). The

MHA regulations further provide that “[r]esidents shall not be required to pay charges for hook-

up and use of basic utilities,” including water. 940 Mass. Code Regs. 10.05(4)(e); see id. at

10.05(4)(a), (b).

       However, the MHA regulations specify that the above-described universal obligation to

provide and to pay for water for residents applies “except that use charges may be imposed and

determined by metering at a manufactured home site by a utility or utilities.” Id. at 10.05(4)(e)

(emphasis added). With this language, the MHA regulations provide an exception to the general

rule obligating an owner to supply water. 3



3
  In an amicus brief filed in Layes v. RHP Props., Inc., No. 18-P-218 (Mass. App. Ct.), the
Attorney General for the Commonwealth stated that her manufactured housing regulations
“provide one exception [to the owner’s obligation to pay for the five basic utilities listed in 940
Mass. Code Regs. 10.05] relating only to [the] owners’ obligation to pay for three of the listed
basic utilities,” and she identified 940 Mass. Code Regs. 10.05(4)(b)(3) as that exception. Doc.
No. 44 at 18. From this, Alenci contends that the Attorney General has rejected Hometown’s
reading of subsection (4)(e), and that the Court ought defer to the interpretation he claims is
advanced in the Attorney General’s amicus brief. The amicus brief, however, fails to support that
view. In fact, it is entirely consistent with the interpretation the Court has endorsed above.
         The statement upon which Alenci relies was made in the context of a case concerning
whether a manufactured housing park operator bore the obligation to maintain heating oil storage
tanks. The exception the Attorney General discussed in her amicus brief was one specifically
aimed at heating fuel utilities. 940 Mass. Code Regs. 10.05(4)(b)(3). At no point did the Attorney
General interpret, discuss, or even refer to the separate exception at issue here, id. at 10.05(e), so
the Court need not address the question of whether deference would be owed to a statement
made in an amicus brief signed by an Assistant Attorney General and filed in a case factually and
legally distinct from this one.
         Moreover, the amicus brief elsewhere quotes a portion of the AG Guide explaining that
operators may not charge residents for “required utilities includ[ing] drinkable water . . . unless
the utility is individually metered and [the] occupancy agreement provides for such a charge.”
Doc. No. 44 at 32 (quoting AG Guide at 14). Notably, this quoted provision of the AG Guide
cites 940 Mass. Code Regs. 10.05(4) as authority for the proposition that the operator may
charge for drinkable water under the described circumstances, providing further support for the
Court’s interpretation of the relevant regulations here. See Assad v. Longo, 816 N.E.2d 181, *4-
5 (Mass. App. Ct. 2004) (unpublished) (reading the same exception the same way); see also Doc.
No. 26 at 11 nn.8-9 (collecting decisions of the First Circuit and various sessions of this Court
considering unpublished state-court opinions).
                                                  5
         Case 1:19-cv-12244-LTS Document 47 Filed 05/15/20 Page 6 of 14



       Here, the exception to Hometown’s obligation applies. The allegations of the Complaint

make plain that the Town of Middleborough supplies water directly to Alenci (and to each

resident) and bills Alenci (and each resident) directly. Doc. No. 9 ¶¶ 15-16, 19. Moreover, the

Complaint alleges that water usage is determined and billed based on meters installed for each

home site at Oak Point, and that this “arrangement has been in place for decades.” Id. ¶¶ 17-18.

Because this “arrangement” as described in the Complaint falls squarely within the plain

language of the exception quoted above, Alenci has failed in Count I to state a claim for violation

the MHA regulations. 4

       Alenci also urges that Count I alleges a violation of the Sanitary Code provision requiring

owners of manufactured housing communities to “provide, for the occupant of every dwelling, . .

. a supply of potable water sufficient in quantity and pressure to meet the ordinary needs of the

occupant, connected with the public water supply system.” 5 105 Mass. Code Regs. 410.180

(2020). At first blush, this regulation might appear to protect Alenci—as an “occupant” of a

“dwelling” of which Hometown is the “owner”—but it does not.

       The Sanitary Code is the product of regulations promulgated by the Massachusetts

Department of Public Health pursuant to a 1965 statute. See Craw, 2019 WL 1298588, at *2

(discussing the history of the Sanitary Code). These regulations appear in Title 105, Chapter 410




4
  Alenci suggests that the exception in 10.05(4)(e) applies only to heating fuels and does not
extend to water, citing the separate exception in 10.05(4)(b)(3). That reading ignores the plain
language of the regulations. The (4)(e) exception expressly applies to “basic utilities described
in” (4)(b), which expressly includes “potable water” in (4)(b)(1). Further, the parameters of the
exceptions are different, with (4)(b)(3) essentially allowing for submetering of heat-related
utilities with billing by the operator itself, and (4)(e) allowing for direct metering and billing of
all utilities (including water) only by the utility company.
5
  This section also regulates owners that provide water through submetering in accordance with
Mass. Gen. Laws ch. 186, §22. As explained below, the submetering statute does not apply,
rendering this portion of the regulation inapplicable. See § III(C), infra.
                                                  6
         Case 1:19-cv-12244-LTS Document 47 Filed 05/15/20 Page 7 of 14



of the Code of Massachusetts Regulations, and the relevant sections remain substantially

unchanged since their publication in 1969. Id. In general, the provisions of the Sanitary Code

relevant here outline landlords’ and community owners’ obligations to keep their leased premises

sanitary and habitable. They apply broadly to property owners and operators. Though they

extend to manufactured housing communities as well, they are not tailored to the circumstances

presented in such communities. The MHA and its implementing regulations, on the other hand,

are laws specifically targeted at manufactured housing communities. They post-date the Sanitary

Code. And, most notably, though they impose the same general water obligation included in the

Sanitary Code, they do so with an exception crafted for the unique manufactured-housing-

community setting. 940 Mass. Code Regs. 10.05(4)(e).

       In the particular circumstances presented by Alenci and the claim he describes in Count I,

the Court concludes that the more specific MHA regulations control. A well-established canon of

statutory interpretation holds that, “if a general statute and a specific statute cannot be reconciled,

the general statute must yield to the specific statute.” Alliance to Protect Nantucket Sound, Inc.

v. Dep’t of Pub. Utils., 959 N.E.2d 413, 429 (Mass. 2011) (quotation marks omitted). “This is

particularly true if the specific statute was enacted after the more general statute.” Id.; accord

Wing v. Comm’r of Prob., 43 N.E.3d 286, 291 (Mass. 2015). These principles apply equally to

interpretation of regulations and other laws. Applying them here confirms that the exception to

the water obligation established by the Attorney General in the MHA regulations supersedes the

Sanitary Code’s general obligation in the specific circumstances presented by Alenci.

        Accordingly, the Motion to Dismiss is ALLOWED as to Count I.




                                                  7
          Case 1:19-cv-12244-LTS Document 47 Filed 05/15/20 Page 8 of 14



         B.     Hometown Has Not Breached the Written Agreement

         In Count III, Alenci claims Hometown’s water metering practices breach his written

occupancy agreement. 6 Doc. No. 9 ¶¶ 40-45. For a breach-of-contract claim to survive a motion

to dismiss under Massachusetts law, a plaintiff “must do more than allege, in conclusory fashion,

that the defendant breached the contract”; rather, he must “describ[e], with ‘substantial certainty’

the specific contractual promise the defendant failed to keep.” Brooks v. AIG SunAmerica Life

Assurance Co., 480 F.3d 579, 586 (1st Cir. 2007). A plaintiff must “at least” plead facts

identifying “who did what to whom, when, where, and why,” and explaining “what obligations

were imposed on each of the parties by the alleged contract.” Higgins v. Town of Concord, 246

F. Supp. 3d 502, 518 (D. Mass. 2017) (quotation marks omitted).

         In Massachusetts, interpretation of a contract’s terms is a legal question properly resolved

by the Court. Allstate Ins. Co. v. Bearce, 589 N.E.2d 1235, 1238 (Mass. 1992). Absent breach,

“an unambiguous agreement must be enforced according to its terms.” Schwanbeck v. Federal-

Mogul Corp., 592 N.E.2d 1289, 1292 (Mass. 1992). Longstanding principles of contract

interpretation—generally, and under Massachusetts law—require that “[s]pecific terms are given

greater weight than general language,” In re 604 Columbus Ave. Realty Tr., 968 F.2d 1332, 1357

(1st Cir. 1992), and that individual provisions are interpreted “within the context of the contract

as a whole, rather than in isolation,” Barclays Bank PLC v. Poynter, 710 F.3d 16, 21 (1st Cir.

2013).

         The Complaint does not allege breach of a specific provision of Alenci’s written

occupancy agreement. Rather, Alenci alleges that Hometown “is obligated by the terms of [the




6
 The Court will address Count II, which arises under Chapter 93A, after resolving Alenci’s other
substantive claims, as the 93A claim turns in large part on the plausibility of the other claims.
                                                  8
         Case 1:19-cv-12244-LTS Document 47 Filed 05/15/20 Page 9 of 14



agreement] to maintain the lawns and landscaping of each Home Site.” Doc. No. 9 ¶ 43.

“Accordingly,” alleges Alenci, Hometown’s “requirement that [Alenci] . . . pay separately for all

water usage, including lawn watering, is in breach of that contract.” Id. ¶ 44. These allegations

fail to plausibly state a claim that Hometown has breached its written occupancy agreements.

       The written agreement states: “The Home Owner will pay for all utilities and utility

services which are separately metered at the Home Site or otherwise billed directly to the Home

Owner by a party other than Oak Point.” Doc. No. 16-2 ¶ 7(A). 7 It further provides that

Hometown “agrees . . . to maintain common areas and home sites, lawns and landscaping

(provided, however, that additional gardens or plantings installed by any home owner shall be

maintained by that home owner).” Id. ¶ 9(B). Alenci alleges that the irrigation system used to

water the lawn at his home site is connected to his site’s water meter and, therefore, he is

required to pay for the water it uses. Doc. No. 9 ¶ 20. According to Alenci, this violates the

provision of the agreement requiring Hometown to “maintain . . . lawns and landscaping.” The

Court disagrees.

       Reading the agreement as a whole, the circumstances Alenci alleges—Hometown

provides and operates an irrigation system to “maintain” the lawn at Alenci’s home site, while

Alenci pays for the water used at his home site as a “utility service” that is “separately metered”

and “billed directly” to him—are precisely what the plain language of the agreement

contemplates. Hometown’s general obligation to “maintain” does not necessarily—and, in this

case, expressly does not—include the narrower obligation to pay for water. The Court will not




7
  On a motion to dismiss, courts may consider documents attached to the parties’ filings—
especially where the documents are referenced in the complaint and central to the plaintiff’s
claim—provided their authenticity is undisputed. Watterson v. Page, 987 F.2d 1, 3-4 (1st Cir.
1993).
                                                 9
         Case 1:19-cv-12244-LTS Document 47 Filed 05/15/20 Page 10 of 14



read the more general provision describing what Hometown must “maintain” to contradict or

supersede the more specific provision requiring Alenci to pay for water supplied to and metered

at his home site. Absent facts either suggesting that the irrigation system violates another specific

provision of the agreement or alleging with “substantial certainty” that Hometown has failed to

honor its obligations, Alenci’s contract claim must fail. 8

        Alenci separately claims the provision imposing water charges on residents is

unenforceable because it violates the law. Doc. No. 9 ¶ 42. As noted above with respect to Count

I, Hometown is not legally obligated to provide water free of charge. Therefore, this provision of

the written agreement is not unlawful and, therefore, is enforceable according to its terms.

        Accordingly, the Motion to Dismiss is ALLOWED as to Count III.

        C.      Direct Metering by Water Utilities Is Permitted

        Alenci alleges in Count IV a violation of a specific provision of Massachusetts law

applicable to landlord-tenant relationships (Mass. Gen. Laws ch. 186, § 14). Doc. No. 9 ¶¶ 46-

50. In his briefs, Alenci alternately relies on the Massachusetts statute governing landlords’

“submetering” of utilities (Mass. Gen. Laws ch. 186, § 22). Doc. No. 21 at 14. The Court

considers and rejects both theories.

        Section 14 of Chapter 186 requires “any lessor or landlord of any building or part thereof

occupied for dwelling purposes, . . . including a manufactured home or land therefor” to provide

water to their tenants where such provision is “required by law or by the express or implied

terms of any contract or lease.” It punishes any “lessor or landlord” within its reach who, inter

alia: “willfully or intentionally fails to furnish such water”; “directly or indirectly interferes with




8
 For example, Alenci does not allege that Hometown uses water provided and metered through
his home site to “maintain” common areas beyond his site.
                                                  10
         Case 1:19-cv-12244-LTS Document 47 Filed 05/15/20 Page 11 of 14



the furnishing by another of such” water; or “transfers the responsibility for payment for any

utility services to the occupant without his knowledge or consent.” Mass. Gen. Laws ch. 186,

§ 14 (2020) (emphasis added). The plain language of this statute does not itself require a lessor

or landlord to provide water. Essentially, absent some additional affirmative legal duty to

provide water, lessors of manufactured home sites are simply obligated not to interfere with the

separate provision of water by the utility service. Such interference is not alleged here.

        As noted above, there is no other legal obligation, either regulatory or contractual, for

Hometown to provide water without charge to Alenci. Indeed, the written occupancy agreement

Alenci signed states that he, as the resident and manufactured home owner, is responsible for

water payments. Doc. No. 16-2 ¶ 7(A). In other words, Hometown transferred the responsibility

for water payments to Alenci expressly, with his knowledge and consent. Thus, Alenci has not

stated a claim for violation of Section 14 of Chapter 186 under any of the available theories.

        In his opposition briefs, Alenci attempts to characterize the direct metering of water at his

home site as unlawful “submetering.” Doc. No. 21 at 14; cf. Doc. No. 9 ¶¶ 17, 20 (using the term

“submeter” but alleging violation of law on that basis). Of course, Alenci cannot advance new

legal claims in his opposition papers, and for that reason alone this theory fails. It fares no better

on the merits. Massachusetts has a statute specifically governing submetering. It defines

“submetering” as “use of a meter by a landlord who receives water from a water company, which

meter measures water supplied to a dwelling unit to enable the landlord to charge the tenant of

the dwelling unit separately for water usage, or which meter measures water supplied to a

common area.” Mass. Gen. Laws ch. 186, § 22(a) (2020) (emphasis added). It goes on to outline

requirements governing submeter installation and charges imposed pursuant to such a system.

Id. §§ 22(b)-(t).



                                                  11
         Case 1:19-cv-12244-LTS Document 47 Filed 05/15/20 Page 12 of 14



       Alenci argues that Hometown violates the submetering statute because it fails to meet the

statutory preconditions for submetering. Doc. No. 21 at 14. However, the Complaint is wholly

devoid of any factual allegations suggesting or giving rise to a plausible inference that

Hometown is “submetering” at all, as that term is defined by state law. Alenci has not alleged

Hometown “receives water from a water company” or “charge[s] the tenant[s] . . . for water.”

That Hometown “owns and maintains the community infrastructure, including but not limited to

water and sewage disposal systems,” Doc. No. 9 ¶ 14, is not such an allegation. This is especially

so where the very next paragraph of the Complaint alleges: “The Town of Middleborough

provides Oak Point and its residents with water from its municipal water supply and bills

residents directly for water usage.” Id. ¶ 15. Thus, Alenci has failed to allege facts plausibly

stating that the submetering statute applies, let alone that Hometown has violated it.

       Accordingly, the Motion to Dismiss is ALLOWED as to Count IV.

       D.      Hometown’s Metering Practice Does Not Violate Chapter 93A

       In Count II, Alenci alleges that Hometown’s requirement that residents pay separately for

water usage is an unfair and deceptive practice in violation of Chapter 93A, which is

Massachusetts’ consumer protection law. Id. ¶¶ 29-39. The foregoing conclusions that Alenci has

not stated violations of the various state statutes and regulations he has sought to invoke “makes

quick work of [his] Chapter 93A claim[].” Ruiz v. Bally Total Fitness Holding Corp., 496 F.3d

1, 11 (1st Cir. 2007).

       Chapter 93A “broadly prohibits ‘unfair’ and ‘deceptive’ conduct in trade or commerce.”

McDermott v. Marcus, Errico, Emmer & Brooks P.C., 775 F.3d 109, 116 (1st Cir. 2014).

Determining whether particular conduct implicates Chapter 93A generally occurs on a case-by-

case basis, though “violations of a limited number of statutes automatically give rise to liability



                                                 12
        Case 1:19-cv-12244-LTS Document 47 Filed 05/15/20 Page 13 of 14



under Chapter 93A.” Id. at 116-17. To state a Chapter 93A claim, a plaintiff must describe

actions by the defendant that fall “within at least the penumbra of some common-law, statutory,

or other established concept of unfairness, or were immoral, unethical, oppressive, or

unscrupulous, and resulted in substantial injury.” Ruiz, 496 F.3d at 11 (quotation marks omitted).

       The Complaint’s bare assertion that separate billing for water usage is an unfair practice

fails to state a claim where, as here, direct metering at each individual home site is permissible

under the relevant regulations and statutes. Put simply, Alenci’s Chapter 93A claim depends

entirely on the alleged violations of the Sanitary Code, the MHA and its regulations, and the

submetering statute. Doc. No. 21 at 16-17. He alleges no facts from which it would be reasonable

to infer an unfair or deceptive practice by Hometown on any other basis. As such, Alenci’s

failure to plausibly allege violations of the other state laws he has cited also dooms his Chapter

93A claim.

       Accordingly, the Motion to Dismiss is ALLOWED as to Count II.

       E.      The Other Counts Also Fail

       Two claims remain. Count V seeks to state a claim for unjust enrichment. Doc. No. 9

¶¶ 51-58. Because Alenci’s written occupancy agreement is an enforceable contract governing

the conduct at issue and authorizing the challenged behavior by Hometown, unjust enrichment is

not an available theory of recovery. See Tomasella v Nestlé USA, Inc., 364 F. Supp. 3d 26, 37

(D. Mass. 2019) (“[U]nder Massachusetts law, a plaintiff who has an adequate remedy at law

cannot maintain a parallel claim for unjust enrichment, even if that remedy is not viable.”). In

any event, the Complaint fails to plausibly allege the elements of unjust enrichment. See id.

(listing the elements under Massachusetts law). In particular, Alenci has not plausibly alleged

that he has conferred any benefit upon Hometown, which Hometown has accepted under



                                                 13
         Case 1:19-cv-12244-LTS Document 47 Filed 05/15/20 Page 14 of 14



circumstances making such acceptance without payment inequitable. Rather, he has described

being charged for the cost of a utility used on his own home site, in a manner consistent with

both the terms of a contract he knowingly executed and the various state laws and regulations he

has identified in this action.

        In Count VI, Alenci seeks injunctive relief. Such relief, however, is not an independent

claim, but a remedy. Payton v. Wells Fargo Bank, N.A., No. 12-cv-11540, 2013 WL 782601, at

*6 (D. Mass. Feb. 28, 2013).

        Accordingly, the Motion to Dismiss is ALLOWED as to Counts V and VI.

IV.     CONCLUSION

        One more point bears mention. Anticipating that the Court might not embrace his view of

the relevant state laws and regulations, Alenci alternatively requests certification to the Supreme

Judicial Court of the question of the proper interpretation of the various statutes and regulations

addressed in this decision. Although federal courts have the discretion to certify questions to the

Supreme Judicial Court, Richardson v. UPS Store, Inc., No. 18-cv-12338, 2019 WL 2578276, *2

(D. Mass. June 24, 2019), this Court declines to do so here. This decision is narrow and results

from a garden-variety application of standard rules of statutory and regulatory construction to

unambiguous Massachusetts regulations and statutes.

        For the foregoing reasons, Hometown’s Motion to Dismiss (Doc. No. 15) is ALLOWED,

and Alenci’s First Amended Complaint (Doc. No. 9) is DISMISSED. The Clerk shall enter a

judgment of dismissal with each side to bear its own costs and fees.

                                                      SO ORDERED.


                                                       /s/ Leo T. Sorokin
                                                      United States District Judge



                                                 14
